Citation Nr: 1719968	
Decision Date: 06/06/17    Archive Date: 06/21/17

DOCKET NO.  11-23 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an effective date earlier than February 18, 2009 for the grant of service connection for obstructive sleep apnea (OSA).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1981 to September 1982 and from April 1986 to March 2006.  

This matter comes to the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The Veteran previously requested a hearing before the Board; however, the Veteran withdrew this request in October 2016.  38 C.F.R. § 20.704(e) (2016).  


FINDING OF FACT

The Veteran's claim of entitlement to service connection for OSA was received by VA on February 19, 2009, and the record contains no statement, communication, or other information from the Veteran, prior to February 19, 2008, that can reasonably be construed as constituting a claim of entitlement to service connection for OSA.  


CONCLUSION OF LAW

The criteria for an effective date earlier than February 18, 2009 for the grant of service connection for OSA have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.400 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process

With respect to the Veteran's claim discussed herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, regarding the Veteran's claim on appeal.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  

II.  Earlier Effective Date - OSA  

The statutory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110 (West 2014).  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400 (2016).  

In cases involving direct service connection, the effective date will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).  

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2016).  Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  38 C.F.R. § 3.155(a) (2016).  

The reference above to "the date entitlement arose" is not defined in the current statute or regulation.  The U.S. Court of Appeals for Veterans Claims (CAVC) has interpreted it as the date when the claimant met the requirements for the benefits sought; this is determined on a "facts found" basis.  See 38 U.S.C.A. § 5110(a); see also McGrath v. Gober, 14 Vet. App. 28, 35 (2000).  

The Veteran essentially argues that his claim of entitlement to service connection for obstructive sleep apnea (OSA) was delayed due to his condition being misdiagnosed until after a January 2009 sleep study.  In other words, the Veteran asserts that entitlement to service connection arose long before the current effective date of February 18, 2009.  However, even if entitlement had arisen prior to February 18, 2009, there is no basis for an earlier effective date because the controlling law sets the date of a grant of service connection as not being earlier than the date of claim under the statute and as the date of claim or the date entitlement arose, whichever is later, under the regulation.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 (emphasis added).  

A review of the claims file reveals that there exists no communication that could reasonably be construed as a formal or informal claim for service connection for OSA prior to February 18, 2009, when the Veteran submitted his claim on appeal.  The Board is sympathetic to the Veteran's claim that prior misdiagnosis delayed the onset of his claim, but the fact remains that the record contains no application, statement, or submission that may reasonably be viewed under the standards ordinarily governing compensation claims as indicating an intent to apply for compensation for OSA prior to February 18, 2009.  The Veteran has not alleged that he submitted a claim prior to February 2009, but rather that the misdiagnosis was the cause of the delay in submitting the claim.  That is not a basis to grant an earlier effective date.

On these facts, because the earliest effective date legally possible has been assigned, and no effective date for the award of service connection earlier than February 18, 2009 is warranted, the appeal for an earlier effective date is without legal merit and must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  For these reasons, the Board concludes that an effective date earlier than February 18, 2009 for the grant of service connection for OSA is not warranted, there is no reasonable doubt to be resolved, and the appeal is denied.  38 U.S.C.A. §§ 5107(b), 5110 (2014); 38 C.F.R. §§ 3.102, 3.400 (2016).  


ORDER

An effective date earlier than February 18, 2009 for the grant of service connection for OSA is denied.  



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


